Name: Council Regulation (EEC) No 304/80 of 11 February 1980 extending for a further period the period of validity of fishing licences for vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2. 80 Official Journal of the European Communities No L 34/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 304/80 of 11 February 1980 extending for a further period die period of validity of fishing licences for vessels flying the flag of Spain HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas the period of the validity of licences valid under Council Regulation (EEC) No 1177/79 of 12 June 1979 laying down for 1979 certain measures for the conservation and management of fisheries resources applicable to vessels flying the flag of Spain (!) had to be extended, the first time, by Regula ­ tion (EEC) No 2897/79 (2) owing to certain administra ­ tive difficulties ; whereas for the same reasons that period should again be extended for a short time, Article 1 The fishing licences valid on 31 January 1980 in accordance with Regulation (EEC) No 2897/79 for vessels flying the flag of Spain, shall be valid under the conditions laid down in Regulation (EEC) No 1177/79 for the period 11 to 29 February 1980. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1980. For the Council The President F. PANDOLFI (&gt;) OJ No L 151 , 19. 6. 1979, p. 1 . U) OJ No L 326, 22. 12. 1979, p. 2.